Case: 4:17-cv-02498-AGF Doc. #: 123 Filed: 02/12/19 Page: 1 of 3 PageID #: 1162



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  SARAH MOLINA, et al.                         )
                                               )
                  Plaintiffs,                  )      Case No. 4:17-cv-2498-AGF
                                               )
  v.                                           )
                                               )
  CITY OF ST. LOUIS et al.,                    )
                                               )
                  Defendants.                  )

                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

          COME NOW Defendants City of St. Louis (“City”), Daniel Book, Joseph Busso,

  Jason Chambers, Lance Coats, Stephen Dodge, Joseph Mader, Michael Mayo, Mark

  Seper, and William Wethington, by and through their attorney Julian Bush, City

  Counselor for the City of St. Louis, and pursuant to Rule 56 of the Federal Rules of Civil

  Procedure, hereby submit this motion for summary judgment. In support thereof, the

  following statements are made:

          1.      Plaintiffs Sarah Molina (“Molina”), Christina Vogel (“Vogel”), and Peter

  Groce (“Groce”) (collectively “Plaintiffs”) allege, pursuant to 42 U.S.C. § 1983, that all

  nine officers they assume were in City’s B.E.A.R. Tactical Vehicle (“B.E.A.R.”) on

  August 19, 2015 shot tear gas canisters directly at them in retaliation for their

  participation in protests.

          2.      Specifically, Molina and Vogel allege that “[a]pproximately 30 minutes

  after the police had begun shooting tear gas canisters at protestors at Walton and Page, a

  B.E.A.R. traveled down Euclid Avenue and shot more tear gas canisters and/or smoke

  grenades directly at Ms. Vogel, Ms. Molina, and her neighbor and friends, standing on



                                              1
Case: 4:17-cv-02498-AGF Doc. #: 123 Filed: 02/12/19 Page: 2 of 3 PageID #: 1163



  the sidewalk in the neighborhood.” (Pl.’s Compl. ¶ 60). Groce alleges that, minutes later,

  he “encountered the BEAR in [Fountain Park] that Ms. Molina had seen travel down

  Euclid Avenue,” that he “told the officers in the vehicle to get out of the park,” and that,

  in response, “officers in the BEAR shot a tear gas canister and pepper spray directly at

  him.” (Pl.’s Compl. ¶¶ 76-78).

          3.      Plaintiffs assert a § 1983 First Amendment retaliation claim against all

  individual defendants (Count I), a § 1983 Fourth Amendment excessive force claim

  against all individual defendants (Count II), a § 1983 failure to intervene claim against all

  individual defendants (Count III), and a § 1983 municipal liability claim against City

  (Count IV).

          4.      Molina and Vogel’s allegations are blatantly contradicted by the record.

          5.      Plaintiffs cannot establish that any individual defendant was personally

  involved in and directly responsible for the alleged specific deployments of chemical

  munitions at issue in this case.

          6.      Plaintiffs cannot establish that any individual defendant retaliated against

  any Plaintiff for engaging in protected First Amendment activity.

          7.      Plaintiffs cannot establish their failure to protect claim.

          8.      Plaintiffs cannot establish their claim for municipal liability.

          9.      Molina and Vogel cannot establish that they were actually injured by the

  alleged deployment South on Euclid.

          10.     Plaintiffs unlawfully failed to disperse and any exposure to tear gas was

  therefore justified.




                                                 2
Case: 4:17-cv-02498-AGF Doc. #: 123 Filed: 02/12/19 Page: 3 of 3 PageID #: 1164



          11.     The individual defendants are entitled to qualified immunity because their

  conduct comported with and did not violate clearly established law.

          12.     A memorandum of law in support of this motion is filed herewith and

  incorporated herein by reference.

          WHEREFORE, for all of the reasons set forth above, Defendants respectfully

  requests that this honorable Court grant summary judgment in favor of Defendants and

  against Plaintiffs.


                                               Respectfully submitted,

                                               JULIAN BUSH
                                               CITY COUNSELOR

                                               /s/ Andrew D. Wheaton
                                               Andrew D. Wheaton #65269 MO
                                               Associate City Counselor
                                               Attorney for Defendants
                                               City Hall, Room 314,
                                               St. Louis, MO 63103
                                               314.622.3361
                                               FAX: 314.622.4956
                                               wheatona@stlouis-mo.gov


                               CERTIFICATE OF SERVICE

         I hereby certify that on February 12, 2019, the foregoing was electronically filed
  with the Clerk of the Court to be served by operation of the Court’s electronic filing
  system.

                                               /s/ Andrew D. Wheaton




                                               3
